Citation Nr: 1622223	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-34 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder prior to May 15, 2014, and in excess of 50 percent thereafter.


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  The case was subsequently transferred to the Regional Office (RO) in Winston-Salem, North Carolina.

In August 2015, the Board remanded the appeal for further development, and it has now been returned for further appellate consideration.  The Board finds that the development directed by its remand has been substantially accomplished, and that a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2016, the RO increased the Veteran's rating for PTSD with depressive disorder to 50 percent effective May 15, 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

At all points relevant to this appeal, the Veteran's PTSD with depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  For the period prior to May 15, 2014, the criteria for an initial evaluation of 50 percent, but no higher, for PTSD with depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.130, Diagnostic Code 9411 (2015).

2.  For the period from May 15, 2014, the criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The claims for an increased rating for PTSD with depressive disorder arise from disagreement with the initial disability rating that was assigned following the grant of service connection.  Once service connection is granted the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records, private treatment records, and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations, the reports of which describe the disability in sufficient detail to adequately inform the Board's judgement.

In March 2016, the Veteran submitted a VA Form 21-4142 authorizing release of private medical treatment records of Dr. H. Jabbour dating from 2008 to the present.  In response, the RO took action to obtain these records, but the Veteran notified VA in April 2016 that he had no other records to submit and that private medical records from the private clinician dating up to 2015 were of record, which the Board's review of the record reveals to be correct.  The Board interprets the Veteran's April 2016 communication as a statement of his belief that the record is complete with respect to these private medical records.  The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II. Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different levels of impairment can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran has been assigned a 30 percent evaluation for PTSD with depressive disorder prior to May 15, 2014, and 50 percent thereafter.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating. 38 C.F.R. § 4.130.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  There is no question that the GAF score and interpretations of the score are important considerations in evaluating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) .

In June 1993, the Veteran was seen by Dr. F. Johnson for problems with significant work stress.  The Veteran stated that he was accused of an ethics violation on the job and felt that his employer was out to give him a hard time or have him fired.  He disclosed feeling depressed, hating going to work, and feeling intense pressure at work but not outside of work.  His means of coping with the work stress was to run away, take time off from work, and not deal with the situation.  The physician issued the Veteran a note for three days of rest from work and recommended mental health treatment for his depression.

In November 2008, the Veteran underwent psychiatric evaluation by private clinician Dr . H. Jabbour.  The Veteran reported that he had felt hopeless and helpless for many years and felt disconnected.  He disclosed that just after separation from the military he became violent on occasion with his first wife, throwing her against a wall, and that his first wife took out a restraining order and/or pressed charges against him.  The Veteran stated that he has flashbacks and bad dreams about service.  He reported that he sleeps about six to seven hours at night but cannot sleep well many nights.  He never attempted suicide although he at times felt hopeless for many months.  Initially after leaving the Navy, the Veteran worked in labor jobs and then as a housing inspector for the past 24 years until he retired.  Mental status examination revealed that the Veteran was cooperative and pleasant, a reliable historian, who made good eye contact without any abnormal movement, posture, or gesture.  The Veteran was noted to appear to be a reliable historian, his speech was normal but somewhat slow, and that he demonstrated some hearing difficulty.  Additionally, the Veteran was observed to be alert and oriented, and able to recall his remote memory but with recent memory, attention, and concentration noted as "affected."  Insight and judgment were good.  A GAF score or 49 was assigned. 

In January 2009, the Veteran sought treatment from Dr. H. Jabbour.  He reported having a lot of things on his mind from the past.  Mental status examination showed that the Veteran's affect was dull and constricted, and that he reported homicidal ideation toward his boss in 1993.  The Veteran declined medication for treatment of his psychiatric condition, stating he would rather talk.

In June 2010, the Veteran underwent an evaluation for counseling by a private clinician for complaints of depression, decreased sleep, nightmares, and flashbacks.  Mental status examination revealed an appearance that was age appropriate and groomed; orientation x3; normal attention, speech, recent and remove memory, and knowledge; goal-directed, linear, and logical thought organization; normal judgment; and stable insight.  Affect was appropriate, and depressive mood was present.  There was no delirium, anger, irritability, or suicidal or homicidal ideation.  A GAF score of 57 was assigned.

In August 2010, the Veteran was interviewed by a private licensed social worker.  The social worker noted that the Veteran was divorced from his first wife and had married a second wife, and stated that he has three children from her first marriage.  Symptoms noted included difficulty falling or staying asleep, hypervigilance, and exaggerated started response with significant adverse impact on social, occupational, or family function.  The Veteran was diagnosed with chronic PTSD.  Mental status examination showed stable appearance, orientation x3, underactive attention/concentration, and stable recent memory, knowledge, judgment, and insight.  Affect was restricted and depression was present, but anger, irritability, and suicidal and homicidal ideation were absent.  Anxiety symptoms were also noted as well as hallucination symptoms of voices saying, "get out of here" and "get down."  A GAF score of 64 was assigned, connoting mild symptoms, or some difficulty socially or with school, and good relationships.

In December 2010, the Veteran underwent VA psychiatric examination, during which he reported current symptoms of re-experiencing trauma, avoidance reactions, and hyperarousal, to a moderate degree but on a continuous or ongoing basis.  The Veteran stated that these symptoms affect his daily functioning and result in chronic sleep problems (difficulty falling asleep and nightmares), irritability, and triggers to trauma.  The Veteran denied a history of violent behavior and suicide attempts.  The Veteran reported having good relationships with five of his six siblings.  His first marriage dissolved because of his poor anger management.  His second and current marriage relationship was described as strained due to his irritability and agitation, although he affirmed that his wife is caring and helps him through his down days.  The Veteran disclosed that he has children and described those relationships as loving.  After military service, the Veteran worked as a farm assistant, factory worker, and community worker.  He described his past relationship with his supervisor and coworkers as fair, although he disclosed the difficulty with irritability at work.  The Veteran was employed as a housing inspector for 24 years but had not worked since 1996 (the year he turned 63) because he was triggered at work, having evil thoughts toward his boss, and stopped working.  

The December 2010 VA examiner diagnosed the Veteran with PTSD based upon numerous criteria.  Mental status examination showed orientation within normal limits; appropriate behavior, appearance, and hygiene are appropriate; good eye contact; flattened affect congruent with mood; periods of irritability; communication and speech within normal limits; impaired attention and/or focus; no panic attacks; signs of suspiciousness, including nervousness in new settings.  There was no report of a history of delusions or hallucinations and none observed at examination.  The Veteran's thought processes were deemed appropriate, and there was no observed, slowness of thought, confusion, or impaired judgment.  Abstract thinking and memory were normal.  Hallucinations and suicidal and homicidal ideation were absent.  A GAF score of 55 was assigned.  

In January 2012, the Veteran underwent another VA psychiatric examination.  The Veteran stated that his first marriage ended due to in part to his psychiatric symptoms and also in part due to tensions between his ex-wife and mother-in-law.  The first marriage produced three children, and he has a somewhat distant relationship with them.  The Veteran married again in 1977 to his second wife, and he stated that he gets along well with her, characterizing the marriage as a success.  His second wife has three children, with whom the Veteran gets along well.  Although the Veteran reported some loss in interest in activities, he and his wife are able to enjoy such activities as yard work, fishing, and dancing.  The Veteran reported that he worked as a housing inspector for 24 years before retiring, explaining that he got along well with supervisors and coworkers although his anger and irritability issues caused tension at work.  He disclosed that he became very angry at a supervisor in his last job and briefly thought of harming or killing him, even seeking psychiatric help out of concern about these thoughts and anger.  Tensions continued to rise between him and the supervisor, and he became extremely angry with the supervisor, which prompted him to retire. 

The VA examiner diagnosed the Veteran with PTSD and depressive disorder, identifying symptoms of depressed mood, anxiety, mild loss of interest or enjoyment from pleasurable activities, sleep problems, mild concentration problems, and mild concentration problems.  Overall, the examiner found such symptoms to be mild, causing only mild impairment in functioning.  The Veteran specifically denied symptoms of panic disorder and panic attacks, generalized anxiety disorder, social anxiety, obsessive-compulsive disorder, manic or hypomanic episodes, dysthymia, eating disorders, specific phobias, and thought disorders.  The examiner found that the Veteran suffered from occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  A GAF score of 75 was assigned.

In December 2012, the Veteran was again evaluated by Dr. H Jabbour.  The Veteran reported that he had been feeling anxious, guarded, and paranoid.  He stated that he could not sleep well and had disturbing dreams.  The Veteran alleged that he feels that he sometimes has flashbacks and has lost interest in activities he previously enjoyed, feeling distant and cut off from people.  Additionally, the Veteran said that he feels irritable, depressed, restless, and agitated, and that he has angry outbursts and difficulty concentrating.  He also claimed to have thoughts of killing himself but insisted that he would not do so.  He described feeling as though things around him are unreal and that he is going crazy or fears that he might lose control or die.  

Mental status examination revealed the Veteran to be pleasant and cooperative, slightly guarded, and depressed.  He maintained good eye contact with no abnormal movement, posture, or gesture.  Speech was normal with some slowness. There was thought blocking and word searching, but the Veteran was also noted as having some hearing difficulty.  The Veteran denied any auditory or visual hallucinations or suicidal or homicidal ideation.  There was no evidence of psychosis or delusions, and the Veteran's insight and judgment were deemed fair. The Veteran was diagnosed with PTSD; major depressive disorder, moderate; and panic disorder with agoraphobia.  A GAF score of 49 was assigned.  Treatment with psychotherapy and trazadone for sleep was recommended.

In January 2013, the Veteran was seen by Dr. H. Jabbour.  The Veteran talked about his past and stated that he had many issues that he was working on.  He reported continued flashbacks and nightmares but stated that it was helpful to share his feelings with someone, although he seemed uncomfortable talking about his issues.  Continued therapy was recommended.

In April 2013, the Veteran visited Dr. H Jabbour.  The physician noted that the Veteran was going a good job talking about his issues.  The Veteran seemed very comfortable talking.  Mental status examination noted constricted affect, but no psychosis or delusions.  The Veteran denied any suicidal or homicidal ideation.  Continued therapy was recommended.

In August 2013, the Veteran saw Dr. H. Jabbour, who noted that the Veteran was about the same.  The Veteran discussed his involvement with his church and how that was helping him cope.  Although the Veteran talked about the benefits of the church for him, he was also very defensive about this subject, causing the physician to wonder whether such involvement had a positive role in treating his symptoms.  Mental status examination revealed constricted affect.  No psychosis or delusions were observed, and the Veteran denied any auditory or visual hallucinations as well as any homicidal or suicidal ideation.  

In May 2014, the Veteran again saw Dr. H. Jabbour.  He reported difficulties with socialization and continued flashbacks, nightmares, and hyperarousal.  Mental status showed that the Veteran was cooperative and generally able to relate to the examiner, but that his affect was blunted with psychomotor retardation.  He was cooperative and answered questions appropriately.  There was no aphasia or dysarthria.  Vocabulary was noted as high school level, and tone and volume of speech was normal with no pressured speech.  The Veteran reported anxiety, depression, and hyperarousal symptoms, and his affect was congruent to mood.  Thought processes were normal except for thought blocking, word searching, and delayed thought.  The Veteran denied any hallucinations, but some obsessive thoughts about being safe were noted.  Suicidal or homicidal thoughts were denied, but the Veteran reported some problem with memory.  A GAF score of 48 was assigned.  

In September 2014, the Veteran visited Dr. H. Jabbour.  The Veteran disclosed having many thoughts of strangling his dead ex-wife who had cheated on him.  He reported continued ups and downs and worries about death.  Flash backs and nightmares continue, and he avoids watching violent movies and is nervous in crowds.  Mental status examination was essentially the same as in his prior visit of May 2014.  A GAF score of 48 was assigned.  

In January 2015, the Veteran was seen by Dr. H. Jabbour.  The Veteran complained of continued anxiety, hypervigilance, explaining that he tries to avoid anxiety and flashback triggers.  Nightmares and flashbacks still occur when exposed to triggers or a stressful situation.  There was no change in mental status examination results from September 2014, and no GAF score was assigned.

In May 2015, the Veteran visited Dr. H. Jabbour, who noted only that the Veteran has focusing on the same issues.  Mental status examination was essentially unchanged, and no GAF score was assigned.

In February 2016, the Veteran underwent VA examination.  He reported being married 39 years, good communication with his wife, and explained that he has learned how to control his temper.  He stated that he enjoyed socializing with others, walks for exercise, spends time with friends (the one to two he has), and goes fishing.  He avoids the news, tries to avoid the television altogether, and is on alert in public.  He also reported symptoms of hyperarousal and hypervigilance and also panic attacks, especially when in enclosed spaces.  The Veteran disclosed that he is in treatment with a private psychiatrist whom he sees every three months.  He stated that he continued to have problems sleeping, falling asleep, staying asleep, and that he sometimes fights in his sleep.  

The February 2016 VA examiner noted the following symptoms:  depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  Mental status examination showed that the Veteran was well groomed, made appropriate eye contact, and was alert and oriented X3.  His speech was normal, and he was cooperative during the exam.  No psychomotor agitation was observed, and the Veteran denied any delusional thinking, auditory or visual hallucinations, and any current suicidal or homicidal ideation.  His thought process was logical, but his mood was depressed, with a restricted range of affect.  He presented with no apparent attention or memory difficulties and showed adequate insight and judgment.  The examiner assessed the Veteran with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  No GAF score as assigned.

After reviewing the evidence of record, the Board concludes that the record shows occupational and social impairment with reduced reliability and productivity, justifying an increase to 50 percent evaluation, the next highest available rating, for the period prior to May 15, 2014.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The medical evidence reflects the Veteran's consistent complaints of anxiety, depression, sleep difficulties, flashbacks, panic attacks, short term memory impairment, and noted flattened affect.  During this time, it was also noted that the Veteran once claimed to have thoughts of killing himself but denied any actual suicidal ideation.  GAF scores for this period ranged from the high 40s to mid-50s with one score of 76.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board has noted the August 2010 report by a private licensed social worker, within which the Veteran was noted as having hallucination symptoms of voices saying, "get out of here" and "get down."  The Board assigns little evidentiary weight to this because the social worker was not familiar with the Veteran, did not provide him regular treatment, and assigned him, contradictorily, a GAF score of 64, connoting mild symptoms, or some difficulty socially or with school, and good relationships.  These factors undermine the persuasive value of the report and indicate material internal inconsistencies which render it unreliable.  Overall, giving the Veteran the benefit of the doubt, the Board finds that the record shows a level of severity warranting a 50 percent evaluation prior to prior to May 15, 2014. 

In regards to the period from May 15, 2014, the Board concludes that the record does not show occupational and social impairment, with deficiencies in most areas, due to symptoms commensurate with those set out in the rating schedule for a 70 percent evaluation.  Medical evidence from this date indicates that the symptoms described by the Veteran, essentially the same symptoms as those noted above, are best contemplated in the 50 percent rating.  For this period, none of the lay or medical evidence in the record suggests that the Veteran's symptoms or their effects included suicidal ideation, obsessional rituals, near-continuous panic or illogical speech, impaired impulse control, spacial disorientation, or neglect of personal hygiene.  While it's true that the Veteran once expressed thoughts of strangling his dead ex-wife who had cheated on him, the Board finds little persuasive value in this statement as the Veteran had divorced his first wife nearly 40 years ago and she is deceased.  Moreover, although the Veteran reported "worries about death," it's unclear from the record whether these thoughts were true expressions of suicidal or homicidal ideation, or mere thoughts concerning general mortality.  Finally, the Board notes that, for this time period, it specifically places greater probative value on the findings of the February 2016 VA examination report, considering its extensive detail in comparison to other evidence dating after May 2014.  That report demonstrates that the Veteran's psychiatric symptoms appear to have improved, not deteriorated, during this time period.  In view of this, the Board concludes the Veteran's disability more nearly approximates the criteria for a 50 percent rating from May 15, 2014.

With regard to whether an extra-schedular evaluation is indicated, the Board observes that the rating schedule provides broad criteria with non-exhaustive examples.  This renders them adequate to evaluate virtually any symptoms or manifestations of a Veteran's psychiatric disorder.  Accordingly, referral for consideration of an extraschedular rating for this disability is not warranted.   

As to the question of whether a claim for a total rating based on individual unemployability (TDIU) is implied by the claim for increase under appeal, it is observed that the symptoms reported at various times would seem to have greater and lesser impact on employability, but here, the Veteran retired at an age appropriate point in his life (62) in 1996, after working the preceding 24 years in the same job.  He does not appear to have pursued any employment since his retirement (now 20 years ago), and is into his 80s.  Furthermore, the most recent examiner characterized the Veteran's impairment as producing only occasional decrease in or efficiency and only intermittent periods of inability to perform occupational task, and generally functioning satisfactorily.  In view of this, a claim for TDIU benefits is not considered to have been raised.  







	(CONTINUED ON NEXT PAGE)



ORDER

Prior to May 15, 2014, an initial evaluation of 50 percent, but no higher, for PTSD with depressive disorder is granted.

From May 15, 2014, an initial evaluation in excess of 50 percent PTSD with depressive disorder is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


